Opinion issued August 7, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00173-CV
                            ———————————
                IN THE INTEREST OF A. T. O. JR., A CHILD



                    On Appeal from the 313th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-01254J


                          MEMORANDUM OPINION

      The trial court terminated the parental rights of B.L.T. (Mother) to her child,

A.T.O. Jr. (referred to as “Adam”). Mother contends that the trial court abused its

discretion in admitting her own affidavit in which she voluntarily relinquished her

parental rights. Mother herself offered the affidavit into evidence, and it was

admitted without objection. She argues that the “district court judge properly could
have reconsidered the admission of the waiver and proceeded to trial on the merits

but chose not to thereby abusing his discretion.”

      As support for her argument, Mother cites to a statute that limits the grounds

on which a parent can challenge the termination of parental rights if the parent

signs an affidavit of voluntary relinquishment. See TEX. FAM. CODE § 161.211(c)

(providing that, when termination order is based on unrevoked affidavit

relinquishing parental rights, appeal is limited to issues related to fraud, duress, or

coercion in execution of parent’s affidavit). She contends that the statute should

not limit her ability to argue that the trial court abused its discretion in admitting

her affidavit and that, if the statute does preclude review of her evidentiary issue, it

is unconstitutional. We need not decide whether Section 161.211(c) would

foreclose review of Mother’s evidentiary challenge or whether such preclusion

would be unconstitutional because there is no evidentiary ruling that has been

preserved for review on appeal.

      A party may claim error in a ruling to admit evidence only if, among other

things, the complaining party “on the record . . . timely objects or moves to strike”

the evidence and “states the specific ground” for objection “unless it was apparent

from the context.” TEX. R. EVID. 103(a)(1). To preserve error for appellate review,

the complaining party must timely and specifically object to the evidence and

obtain a ruling. TEX. R. APP. P. 33.1(a). “Error is waived if the complaining party


                                           2
allows the evidence to be introduced without objection.” Bay Area Healthcare

Grp. Ltd. v. McShane, 239 S.W.3d 231, 235 (Tex. 2007). “This rule ‘conserves

judicial resources by giving trial courts an opportunity to correct an error before an

appeal proceeds,’ promotes ‘fairness among litigants’ by prohibiting them from

surprising their opponents on appeal, and furthers ‘the goal of accuracy in judicial

decision-making’ by allowing the parties to ‘develop and refine their arguments’

and allowing the trial court to ‘analyze the questions at issue.’” USAA Tex. Lloyds

Co. v. Menchaca, 545 S.W.3d 479, 510 (Tex. 2018) (quoting In re B.L.D., 113
S.W.3d 340, 350 (Tex. 2003)).

      It is undisputed that Mother signed an affidavit of voluntary relinquishment

of her parental rights to Adam. The affidavit included all statutorily required

recitations, including a list of rights she relinquished and a statement concerning

the finality of her decision to relinquish those rights.1 See TEX. FAM. CODE

§ 161.001(b)(1)(k) (providing for termination of parent-child relationship if court

finds by clear and convincing evidence that parent has executed unrevoked or

irrevocable affidavit relinquishing parental rights).

1
      For example, immediately above Mother’s initials on the fourth page of the
      affidavit is the following paragraph, which, in its original form, has “all caps”
      formatting:
             I declare that this affidavit for voluntary relinquishment of parental rights is
             and shall be final, permanent, and irrevocable. I fully understand that, if I
             change my mind at any time, I can never force the agency to destroy,
             revoke, rescind, or return this affidavit and that I cannot take back or undo
             this affidavit in any way.
                                             3
      Mother initialed every page of the affidavit, signed the last page, and had the

document witnessed by two individuals and notarized. At the proceeding to

terminate Mother’s parental rights to Adam, Mother requested that the trial court

admit her affidavit into evidence. There were no objections, and the trial court

admitted her affidavit into evidence.

      At no time during trial, after trial but before entry of judgment, or after entry

of judgment, did Mother object to this evidence, move the trial court to reconsider

its ruling, or seek a new trial. Nor has she argued that any exception applies that

would relieve her of her obligation to preserve error through a timely objection and

ruling. Accordingly, Mother has not preserved for appeal an issue on which to

challenge the trial court’s discretion in admitting her evidence, regardless if

Section 161.211(c) would permit it. TEX. R. APP. P. 33.1. We overrule Mother’s

two issues.

                                    Conclusion

      We affirm.



                                              Harvey Brown
                                              Justice

Panel consists of Justices Higley, Brown, and Caughey.




                                          4